DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 7/19/2022 which amended claims 1, 4, 5, 8, 11, and 15-20. Claims 1-9 and 11-21 are currently pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jeunink et al. (WO2018/015121, Jeunink hereinafter; copy included with 3/25/2021 IDS). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 15, Jeunink discloses a method comprising:
determining a lithographic error resulting from deflection of a pellicle resulting from the movement of the pellicle in a lithographic apparatus (Figs. 1, 3, 6-8, paras. [0076]-[0078], [0081]-[0090], [0092]-[0093], [0121]-[0122], [0125], pattern distortions resulting from pellicle deformation during exposure scanning are measured); 
converting the determined lithographic error into a corresponding deflected pellicle shape (Figs. 1, 3, 6-8, paras. [0076]-[0078], [0081], [0090], [0092]-[0093], [0121]-[0122], [0125], the determined pattern distortions or aberrations are used to determine the pellicle distortion);
forming a plurality of sub-models that relate to different components of the deflection of the pellicle, each sub-model configured to provide an output (Fig. 6, paras. [0059]-[0060], [0079]-[0085], [0087], [0088]-[0095], the heating effect of the radiation beam on the pellicle tension is modelled and added to the pellicle deformation model along with the model to determine the deformation due to the pressure profile to determine the deformation of the pellicle during exposure to determine and apply corrections to the lithographic apparatus. The pressure model produces a pressure profile underneath the pellicle during scanning (Fig. 6, paras. [0081], [0083], [0084], [0088]). The pellicle deformation model outputs the z-deflection of the pellicle (Fig. 6, paras. [0087], [0091]). The output of the radiation beam aberration model is provided as input into a Gaussian slit exposure model for modeling movement of the pellicle relative to the radiation beam during scanning, which then outputs a pellicle fingerprint (para. [0094])); and
calibrating, by a hardware computer system, each sub-model by fitting the plurality of sub-models to the deflected pellicle shape (Figs. 1, 6-8, paras. [0014], [0033]-[0038], [0059]-[0060], [0076], [0084]-[0087], [0090]-[0095], [0121]-[0125], [0126], [0127], the controller CT calibrates the pressure model using pressure measurements during production exposures and by accounting for tension changes in the pellicle due to thermal expansion resulting from the radiation beam, and the outputs from the calibrated pressure model are provided to the pellicle deformation model and flow to the Gaussian slit exposure model. The distortion of the pellicle of a given type is used for pellicle deformation model is calibrated for different pellicle types). 



Allowable Subject Matter
Claims 1-9, 11-14, and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious applying, by a hardware computer system, the first and second parameters to a model arranged to predict a deflection of the pellicle as a function of the first and second parameters, wherein the model comprises a plurality of sub-models, each sub-model relating to a different component of the deflection of the pellicle, and each sub-model providing an output, and wherein a sub-model of the plurality of sub-models is arranged to model the deflection of the pellicle as a damped wave in dependence of a vibration of the pellicle and/or model the deflection of the pellicle as an exponential decay in dependence of an inertia of a gas that is in communication with the pellicle. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious the computer system configured to at least apply the first and second parameters to a model arranged to predict a deflection of the pellicle as a function of he first and second parameters, wherein the model comprises a plurality of sub-models, each sub-model relating to a different component of the deflection of the pellicle, and each sub-model providing an output, and wherein a sub-model of the plurality of sub-models is arranged to model the deflection of the pellicle as a damped wave in dependence of a vibration of the pellicle and/or model the deflection of the pellicle as an exponential decay in dependence of an inertia of a gas that is in communication with the pellicle. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Cotte et al. (“Dynamic studies of hard pellicle response during exposure scanning,” Cotte hereinafter; published Dec. 2002, included with 3/25/2021 IDS) discloses receiving first parameters comprising properties of a pellicle (Fig. 1, page 2995, I. Introduction, II. Modal Analysis of the hard pellicle system, a model includes a pellicle having a thickness); receiving second parameters comprising properties of an expected movement of the pellicle in a lithographic apparatus (Fig. 3, p. 2996, III. Dynamic Loading of Hard Pellicles, acceleration/deceleration of the pellicle are provided as inputs for simulations); and applying, by a hardware computer system, the first and second parameters to a model arranged to predict a deflection of the pellicle as a function of the first and second parameters (p. 2995-2999, II. Modal analysis of the hard pellicle system, IV. Dynamic analysis due to scanning motion, V. Fluid/Structure Interaction, computational models computed by a necessary computer system apply the pellicle thickness and acceleration/deceleration profile of the pellicle to determine pellicle deformation owing to inertia effects from motion and flow-induced effects from the difference between pellicle velocity and that of the ambient gas medium), wherein the model comprises a plurality of sub-models, each sub-model relating to a different component of the deflection of the pellicle, and each sub-model providing an output (Figs. 2-6, p. 2995-2999, II. Modal analysis of the hard pellicle system, IV. Dynamic analysis due to scanning motion, V. Fluid/Structure Interaction, pellicle dynamic response from inertia effects is modelled as is the pellicle dynamic response owing to the interaction between ambient fluid and the pellicle structure). As argued by the Applicant on pages 8-9 of the arguments filed on 7/19/2022, Cotte does not describe or suggest wherein a sub-model of the plurality of sub-models is arranged to model the deflection of the pellicle as a damped wave in dependence of a vibration of the pellicle and/or model the deflection of the pellicle as an exponential decay in dependence of an inertia of a gas that is in communication with the pellicle.
Jeunink discloses receiving first parameters comprising properties of a pellicle (Fig. 6, paras. [0079]-[0080], [0083], [0085]-[0088], [0090], [0092], the properties of a pellicle, including tension, thickness, refractive index, are inputs); receiving second parameters comprising properties of an expected movement of the pellicle in a lithographic apparatus (Figs. 1, 3, 6, paras. [0054], [0063], [0067], [0068], [0078]-[0080], [0082], [0083], [0084], [0086]-[0088], the scan speeds, scan lengths, and scan directions of the mask assembly MS, including pellicle P, are input); and applying, by a hardware computer system, the first and second parameters to a model arranged to predict a deflection of the pellicle as a function of the first and second parameters (Figs. 1, 3, 6, paras. [0059]-[0060], [0079]-[0092], [0137], controller CT adjusts the lithographic apparatus during scanning exposures by applying the properties of the pellicle and the movement of the pellicle to a pellicle deformation model), wherein the model comprises a plurality of sub-models, each sub-model relating to a different component of the deflection of the pellicle, and each sub-model providing an output (Fig. 6, paras. [0079]-[0085], [0088]-[0095], the heating effect of the radiation beam on the pellicle tension is modelled and added to the pellicle deformation model along with the model to determine the deformation due to the pressure profile to determine the deformation of the pellicle during exposure to determine and apply corrections to the lithographic apparatus). However, Jeunink does not describe or render obvious wherein a sub-model of the plurality of sub-models is arranged to model the deflection of the pellicle as a damped wave in dependence of a vibration of the pellicle and/or model the deflection of the pellicle as an exponential decay in dependence of an inertia of a gas that is in communication with the pellicle.

Response to Arguments
Applicant’s arguments, see page 8, filed 7/19/2022, with respect to the objection to claim 8 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see page 8, filed 7/19/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 16-21 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. 112(b) rejections of claims 16-21 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 7/19/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-4, 6, and 7 as being anticipated by Cotte have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections of claims 1-4, 6, and 7 have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 7/19/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 9, 11-14, 20, and 21 as being anticipated by Jeunink have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections of claims 1, 9, 11-14, 20, and 21 have been withdrawn. 
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 that Jeunink does not describe “forming a plurality of sub-models that relate to different components of the deflection of the pellicle, each sub-model configured to provide an output; and calibrating each sub-model by fitting the plurality of sub-models to the deflected pellicle shape” as recited in claim 15 as the 4/28/2022 Office Action relies on the “pellicle deformation model” and does not describe a plurality of sub-models calibrated by fitting the plurality of sub-models to a deflected pellicle shape determined from a lithographic error. The Examiner respectfully disagrees. Jeunink discloses forming a plurality of sub-models that relate to different components of the deflection of the pellicle, each sub-model configured to provide an output (Fig. 6, paras. [0059]-[0060], [0079]-[0085], [0087], [0088]-[0095], the heating effect of the radiation beam on the pellicle tension is modelled and added to the pellicle deformation model along with the model to determine the deformation due to the pressure profile to determine the deformation of the pellicle during exposure to determine and apply corrections to the lithographic apparatus. The pressure model produces a pressure profile underneath the pellicle during scanning (Fig. 6, paras. [0081], [0083], [0084], [0088]). The pellicle deformation model outputs the z-deflection of the pellicle (Fig. 6, paras. [0087], [0091]). The output of the radiation beam aberration model is provided as input into a Gaussian slit exposure model for modeling movement of the pellicle relative to the radiation beam during scanning, which then outputs a pellicle fingerprint (para. [0094])); and calibrating, by a hardware computer system, each sub-model by fitting the plurality of sub-models to the deflected pellicle shape (Figs. 1, 6-8, paras. [0014], [0033]-[0038], [0059]-[0060], [0076], [0084]-[0087], [0090]-[0095], [0121]-[0125], [0126], [0127], the controller CT calibrates the pressure model using pressure measurements during production exposures and by accounting for tension changes in the pellicle due to thermal expansion resulting from the radiation beam, and the outputs from the calibrated pressure model are provided to the pellicle deformation model and flow to the Gaussian slit exposure model. The distortion of the pellicle of a given type is used for pellicle deformation model is calibrated for different pellicle types). As described by Fig. 6 and the corresponding disclosure, once the pellicle pressure model is calibrated using deformation of the pellicle caused by reduction in pellicle tension from the thermal expansion due to the radiation beam in addition to the pressure sensors (paras. [0084]-[0086], [0125]), the outputs from the calibrated pressure model “are provided to the pellicle deformation model and flow through to the calculation of lens adjustment” (para. [0127]); thus the calibration of the pressure model effects calibration of the pellicle deformation model, radiation beam aberration model, and rolling Gaussian slit exposure model. Additionally, the pellicle deformation model is calibrated using the measured effects of parameters, such as tension, thickness, and refractive index (paras. [0090]-[0092]). Therefore, under the broadest reasonable interpretation of the claim language, Jeunink discloses forming a plurality of sub-models that relate to different components of the deflection of the pellicle, each sub-model configured to provide an output; and calibrating, by a hardware computer system, each sub-model by fitting the plurality of sub-models to the deflected pellicle shape. Applicant’s arguments have been fully considered, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882